EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by attorney Elexis Jones (Reg.# 66,274) on March 9, 2022.
The application has been amended to remove the phrase “(beneficial or negative)” near the end of claim 1, as follows: 

1. (Currently Amended) A method for estimating an attentional demand or cost associated with the execution of a task or of an attention sharing strategy developed by an individual, said method being implemented in a mobile terminal and being based on the use of a multi-task paradigm, characterized in that it comprises the following steps: 
generating, via at least one of a touch-sensitive, visual, or audio alarm of said mobile terminal, a first type of one or more visual, audio, or touch-sensitive information on the mobile terminal, said first type of one or more visual, audio, or touch-sensitive information including first instructions relating to the at least one primary task to be carried out alone; 
measuring, by a plurality of sensors on said mobile terminal including an accelerometer, a gyroscope, and a magnetometer, a plurality of first data values during execution of the at least one primary task alone, wherein measuring the plurality of first data values comprises measuring at least one linear acceleration with the accelerometer, at least one angular velocity with the gyroscope, and at least one magnetic field with the magnetometer; 

determining, by said mobile terminal, first performance ratings based on the first data values, the first performance ratings associated with execution of the at least one primary task alone; 
generating, via at least one of the touch-sensitive, visual, or audio alarm of said mobile terminal, a second type of one or more visual, audio, or touch-sensitive information on the mobile terminal, said second type of one or more visual, audio, or touch-sensitive information including second instructions relating to the at least one secondary task to be carried out alone at a first level of difficulty; 
collecting, by one or more sensors of said mobile terminal, second data values representing the response of the individual during execution of the at least one secondary task alone at the first level of difficulty; 
comparing, by said mobile terminal, the second data values with a response model; 
determining, by said mobile terminal, a score associated with the execution of the at least one secondary task at the first level of difficulty based on the comparing, wherein a level of difficulty of the at least one secondary task is modified from the first level of difficulty to a second level of difficulty based on the score; 
subsequent to the level of difficulty of the at least one secondary task being modified, generating, via at least one of the touch-sensitive, visual, or audio alarm of said mobile terminal, an updated second type of one or more visual, audio, or touch-sensitive information on the mobile terminal, said updated second type of one or more visual, audio, or touch-sensitive information including updated second instructions relating to the at least one secondary task to be carried out alone at the second level of difficulty; 

determining, by said mobile terminal, second performance ratings based on the updated second data values, the second performance ratings associated with execution of the at least one secondary task at the second level of difficulty alone; 
generating, via at least one of the touch-sensitive, visual, or audio alarm of said mobile terminal, a third type of one or more visuals audio, or touch-sensitive information on the mobile terminal, said third type of one or more visual, audio, or touch-sensitive information including third instructions relating to simultaneous execution of the at least one primary task and the at least one secondary task at the second level of difficulty; 
measuring, by a measurement unit of said mobile terminal, third data values relating to the simultaneous execution of the at least one primary task and the at least one secondary task at the second level of difficulty; 
determining, by said mobile terminal, third performance ratings based on the third data values, the third performance ratings associated with simultaneous execution of the at least one primary task and the at least one secondary task at the second level of difficulty; 
comparing, by said mobile terminal, the first, second and third performance ratings for one or more of: 
estimating the attentional demand required for the execution of the at least one primary task, 
 of the at least one secondary task on control mechanisms involved in the execution of the at least one primary task, or 
estimating the attention sharing strategy developed by the individual.

Reasons for Allowance
Claims 1-6, 9, and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant’s claims are novel and non-obvious over the cited prior art references of record. The closest prior art found is Martucci (US 2016/0262680), which discloses processor implemented systems and methods for measuring cognitive abilities. Martucci does not disclose sensors on a mobile terminal including a magnetometer for measuring a magnetic field. Uhlig (US 2015/0038803) was found to render this limitation obvious. However, Martucci also does not disclose at least the newly added limitations in which each task is carried out separately and executed alone at two different levels of difficulty. None of the cited prior art references of record are found to disclose or render obvious at least this limitation. Therefore, the claims are allowable over the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smyth (US 9,842,511) Method and apparatus for facilitating attention to a task

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                                                                                                                                                                                         

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715